DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 3 March 2021 have been fully considered, but are not persuasive.  Calculating pixel brightness is a mathematical formula, e.g., official notice is taken that in color spaces that use ITU-R BT.709 primaries, pixel luminosity is expressed in the CIE 1931 model as, Y = 0.2126R + 0.7152G + 0.0722B.  Similarly, counting pixels is a mental process.  However, upon further consideration, using a number of pixels of a common color and a number of pixels of a common brightness to obtain an objective measure of similarity between two images enables automation of specific tasks that could previously only be performed subjectively by humans, and therefore integrate the abstract ideas into a practical application.  See MPEP 2106.04(d), 2106.05(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited references generally teach searching for recipes with associated pictures, or generally selecting pictures to associate with a search result. The prior art, however, does not teach selecting a predetermined number of pictures contained in instructions based on a difference in the images, the pictures describing steps in the instructions, and presenting the selected pictures as search results for the instructions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner




/WILLIAM SPIELER/Primary Examiner, Art Unit 2159